Mr. Presiding Justice Waterman delivered the opinion of the Court. There is no evidence showing that Ulrich & Sons had any authority to make for appellee an agreement to sell this dr any other property. They ivrote to appellee asking him what he would accept for certain property. He replied that he would take $4,200. If Ulrich & Sons had replied that they would take it upon the terms he gave, it might be that a contract to sell to them would thus have been made; but there was in his reply no authority to them to act as his agents or sell to some one else. He may have been willing to sell to them on time, but not to appellee. The judgment of the Circuit Court is affirmed.